UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

DEC 2 1 2011
G|erk, U.S. Distnct & Banxruptcy
A_ Gourts for the District of Co|umbla

UNITED STATES OF Al\/IERICA, )
)

) Criminal No. ll-Ol()6 (PLF)
v. )
)
ALl l\/lOHAl\/[ED ALI. )
also known as Ismali Ali, )
also known as Ahmed Ali Adan, )
)
Defendant. )
)

MEMORANDUM OPlNlON AND ORDER

This matter came before the Court on the Defendant’s Renewed Motion F or
Pretrial Release. The Court has considered the motion, defendant`s memorandum of points and
authorities in support, the government’s opposition, the defendant’s reply, and the Affidavit of
l\/Iatthew J. Peed, filed on December 21, 201 l. The Court heard oral argument on December 20,
201 l, and, for the reasons announced in open court, concluded under the Bail Reform Act, 18
U.S.C. § 3142 e_t. S_e_q,., that there are no conditions or combination of conditions that would
reasonably assure the appearance of the defendant as required at trial and at pretrial proceedings
in this case.

The C ourt now has considered the defendant’s non-statutory argument - that the
further detention of the defendant would violate due process of the law - and the cases cited in

support of that argument. § l\/lemorandum in Support of Defendant’s Renewed l\/Iotion for

Pretrial Release (Docket No. 72-2) at 38-45. While it may be true that at some point and under
some circumstances, the duration of` a defendant’s pretrial detention becomes unconstitutional,
g United States v, Jackson, 823 F.2d 4, 7 (2d Cir. 1987), the Court concludes that that point has
not been reached in this case. The Court already has found that the defendant poses a serious
flight risk to a country (Somalia) with which the United States has no extradition treaty; that the
risk of flight is exacerbated by the fact that the defendant faces a mandatory life sentence if he is
convicted; and that there is in this case a rebuttable presumption against release which the
defendant has failed to rebut. § Statement in Open Court, Dec. 20, 2011; United States v. Ali,
793 F. Supp. 2d 386 (D.D.C. 2011). While the defendant has been detained for seven (7)
months, a firm trial date now has been set - l\/Iay 21, 2012 - assuring that the defendant will not
have been detained in advance of trial for more than twelve (12) months. Given the complexity
of the case, the need for the government to obtain evidence from abroad, and the time it took for
the defendant to retain counsel and for counsel to obtain a security clearance, the Court concludes
that the pretrial detention of the defendant has not been "excessively prolonged" and thus
punitive in view of the goals and purposes of the Bail Reform Act. §e_e United States v. Salerno,
481 U.S. 739, 747 n.4 (1987).
For the reasons stated above and those announced in open court on December 20, 201 1,

the Court finds (1) that no condition or combination of conditions will reasonably assure the
appearance of the defendant as required in this case. and (2) that the defendant’s due process

rights have not been violated According, it is hereby

ORDERED that Defendant’s Renewed l\/1otion for Pretrial Release [71] is DENIED; and

it is

FURTHER ORDERED that the defendant shall be detained pending trial in this matter.

SO ORDERED.

G?.,)c l
PAUL L. FRIEDMAN

DATE: United States District Judge

/31.)\\\\

L.».)